Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1-3, 5-7, 9-10, 14-15, 17-18 and 20-22 are allowed. 
The following is an examiner's statement of reasons for the indication of allowable subject matters:
For claim 1, the prior art does not disclose or suggest a circuit, primarily, having …  a first power node for connection to a positive voltage of a DC link; a second power node for connection to a negative voltage of the DC link; a mid-point power node for connection to a mid-point voltage of the DC-link; a three-level neutral point clamped inverter having a first input connected to the first power node, a second input connected to the second power node, a neutral point connected to the mid-point power node, and an output; a three-level neutral point clamped converter module having a first input connected to the first power node, a second input connected to the second power node, a neutral point connected to the mid-point power node, and an output; and a brake resistor connected between the output of the three-level neutral point clamped converter module and the mid-point power node.
For claim 10, the prior art does not disclose or suggest a brake chopper module, primarily, having: … a three-level neutral point clamped converter module having a first input connected to a first power node for connection to a positive voltage of a DC link, a second input connected to a second power node for connection to a negative voltage of 
The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUE ZHANG whose telephone number is (571)270-1263.  The examiner can normally be reached on M-F: 8:30AM-5:00PM
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-2838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/JUE ZHANG/
Primary Examiner, Art Unit 2838